DETAILED ACTION
Election/Restrictions
It is noted that applicant amended the claims on record within the requirement reply on February 16, 2021.  Consequently, no claims are withdrawn from further consideration at this stage of the prosecution.  Election of Group C was made without traverse in the reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 & 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 11, lines 1-2, the phrases “the first cabinet” and “the second cabinet” do not have a proper antecedent basis.  In Claim 44, the phrase “a locking element” is unclear and confusing as presently set forth since it is note whether this is a new and distinct limitation, or if it is a reference back to the previously defined “locking foot assembly” as set forth in Claim 38 {for examination purposes, the position is taken that the locking element is a further defining of the locking foot assembly which includes the proximal and distal supporting portions and therefore constitutes a redundant feature}.  Claims 12-14 & 45-48 are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15, 38-40, 42-48 & 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stice [US 3,563,624].  As to Claim 10, Stice teaches of a modular storage system (note figs. 1, 5 & 10 for instance) comprising: a plurality of cabinet units (defined as storage receptacles) configured to engage each other (shown), wherein the plurality of cabinet units comprises: a first cabinet unit (1st storage receptacle) comprising a top wall (can be viewed as (79) depending upon receptacle orientation) and a bottom wall (opposite wall (78) for instance); and a second cabinet unit (2nd storage receptacle) comprising a top wall (can be viewed as (79) depending upon receptacle orientation) and a bottom wall (opposite wall (78) for instance), wherein the first cabinet unit and the second cabinet unit define a first configuration in which the top wall of the first cabinet unit is connected to the bottom wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the second cabinet unit on top and a second configuration in which the bottom wall of the first cabinet unit is connected to the top wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the first cabinet unit on -by-side, stacked etc.).  As to Claim 11, each of the first cabinet unit and the second cabinet unit comprises at least one first locking mechanism (note the embodiment as depicted in figures 14-17) disposed at their respective bottom walls, wherein each of the first cabinet unit and the second cabinet unit comprises at least one second locking mechanism disposed at their respective top walls, wherein each first locking mechanism is structured to engage each second locking mechanism (disclosed).  As to Claim 12, the at least one first locking mechanisms and the at least one second locking mechanisms define complementary shapes (note the complementary shapes as shown in fig. 15 & fig. 17).  As to Claim 13, the at least one first locking mechanisms are locking feet (can be viewed as feet in the absence of any defined structure – i.e., they are viewed as feet that can be locked to an adjacent structure).  As to Claim 14, the at least one second locking mechanisms are locking elements (deemed locking elements since they mate up with the locking feet).  As to Claim 15, the first cabinet unit and the second cabinet unit are configured to be changed between the first configuration and the second configuration without mechanical tools (they can be interchanged and stacked reversibly without the use of tools – such as when the locking bolt is not used, or when the bolt is hand tightened / untightened).  As to Claim 38, at least one of the first cabinet unit and the second cabinet unit comprises a locking foot assembly (figs. 15 & 17), the locking foot assembly comprising: a pin member (defined as a bolt – col. 7); and at least one foot portion (80), wherein the foot portion comprises a proximal portion (viewed as the portion coupled to the planar portion (78)) configured to engage at least one of the first cabinet unit and the second cabinet unit and a distal supporting portion (viewed as the portion including the opening (82)) configured to engage an external surface to support the at least one of the first cabinet unit and the second cabinet unit, wherein the foot portion defines an opening (viewed as either the depression opening or feature (82)) at a position between the proximal portion and the distal portion, the opening being configured to receive the pin member therethrough.  As to Claim 39, the at least one foot portion defines a second opening (mapped here as feature (82)) configured to receive the pin member or a second pin member therethrough.  As to Claim 40, the at least one foot portion comprises two angled support arms (viewed as the angled portions along the depression) extending inwardly towards each other from the proximal portion to the distal supporting portion (note fig. 15 for instance), wherein the distal supporting portion extends between respective distal ends of each of the two angled support arms.  As to Claim 42, the at least one foot portion is attached to the bottom wall of the second cabinet and the at least one foot portion is configured to engage the top wall of the first cabinet to fixedly attach the first cabinet unit and the second cabinet unit in the first configuration (disclosed).  As to Claim 43, the proximal portion of the at least one foot portion is engaged with the bottom wall of the second cabinet unit.  As to Claim 44, the first cabinet unit comprises: the top wall defining a top surface (planar surface); and a locking element (depression) configured to engage the at least one foot portion (projection) at or proximate the top wall of the first cabinet unit to fixedly and removably attach the first cabinet unit to the second cabinet unit (disclosed).  As to Claim 45, the top surface of the top wall of the first cabinet unit defines an opening (can be viewed as the depression formed), and wherein the at least one foot portion is configured to extend at least partially through the opening in an instance in which the at least one foot portion is engaged with the locking element.  As to Claim 46, the locking element defines an opening (82) at a position between the proximal portion and the distal portion of the at least one foot portion, and wherein the pin member (bolt) of the locking foot assembly is configured to engage the opening.  As to Claim 47, the locking element and the at least one foot portion define a same shape, and wherein the locking element and the at least one foot portion define a same orientation during engagement (both shown).  As to Claim 48, both the first cabinet unit and the second cabinet unit include additional engagement features (viewed as other coupling points) configured to receive legs (can be additional storage receptacles or base member as disclosed) therein for respectively supporting the first cabinet unit or the second cabinet unit on ground.  As to Claim 50, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 10-15, 38-40, 42-48 & 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord [US 8,601,765].  As to Claim 10, Lord teaches of a modular storage system (note fig. 1 for instance) comprising: a plurality of cabinet units (12, 14) configured to engage each other (fig. 6), wherein the plurality of cabinet units comprises: a first cabinet unit (12) comprising a top wall (can be viewed as (22) depending upon unit orientation) and a bottom wall ((18) for instance); and a second cabinet unit (14) comprising a top wall (can be viewed as (22) depending upon unit orientation) and a bottom wall ((18) for instance), wherein the first cabinet unit and the second cabinet unit define a first configuration in which the top wall of the first cabinet unit is connected to the bottom wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the second cabinet unit on top and a second configuration in which the bottom wall of the first cabinet unit is connected to the top wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the first cabinet unit on top (it is noted that the units are similar units and can be attached to each other in various configurations and in reverse order, i.e., side-by-side, stacked etc.).  As to Claim 11, each of the first cabinet unit and the second cabinet unit comprises at least one first locking mechanism ((42) for instance) disposed at their respective bottom walls, wherein each of the first cabinet unit and the second cabinet unit comprises at least one second locking mechanism disposed at their respective top walls ((40) for instance), wherein each first locking mechanism is structured to engage each second locking mechanism (fig. 5)).  As to Claim 12, the at least one first locking mechanisms and the at least one second locking mechanisms define complementary shapes (note the complementary shapes as shown in fig. 3).  As to Claim 13, the at least one first locking mechanisms are locking feet (can be viewed as feet in the absence of any defined structure – i.e., they are viewed as feet that can be locked within the channel (20)).  As to Claim 14, the at least one second locking mechanisms are locking elements (deemed locking elements since they mate up with the locking feet and can be locked within the channel (20)).  As to Claim 15, the first cabinet unit and the second cabinet unit are configured to be changed between the first configuration and the second configuration without mechanical tools (they can be interchanged and stacked reversibly without the use of tools – such as when the locking bolts are hand tightened / untightened).  As to Claim 38, at least one of the first cabinet unit and the second cabinet unit comprises a locking foot assembly (fig. 3), the locking foot assembly comprising: a pin member (60); and at least one foot portion (40), wherein the foot portion comprises a proximal portion (44) configured to engage at least one of the first cabinet unit and the second cabinet unit and a distal supporting portion (46) configured to engage an external surface to support the at least one of the first cabinet unit and the second cabinet unit (fig. 5), wherein the foot portion defines an opening (54) at a position between the proximal portion and the distal portion, the opening being configured to receive the pin member therethrough.  As to Claim 39, the at least one foot portion defines a second opening (52) configured to receive a second pin member (74) therethrough.  As to Claim 42, the at least one foot portion is attached to the bottom wall of the second cabinet and the at least one foot portion is configured to engage the top wall of the first cabinet to fixedly attach the first cabinet unit and the second cabinet unit in the first configuration (disclosed).  As to Claim 43, the proximal portion of the at least one foot portion is engaged with the bottom wall of the second cabinet unit.  As to Claim 44, the first cabinet unit comprises: the top wall defining a top surface (planar surface); and a locking element (42) configured to engage the at least one foot portion at or proximate the top wall of the first cabinet unit to fixedly and removably attach the first cabinet unit to the second cabinet unit (disclosed).  As to Claim 45, the top surface of the top wall of the first cabinet unit defines an opening (channel opening), and wherein the at least one foot portion is configured to extend at least partially through the opening in an instance in which the at least one foot portion is engaged with the locking element.  As to Claim 46, the locking element defines an opening (70) at a position between the proximal portion and the distal portion of the at least one foot portion, and wherein the pin member (bolt) of the locking foot assembly is configured to engage the opening.  As to Claim 47, the locking element and the at least one foot portion define a same shape, and wherein the locking element and the at least one foot portion define a same orientation during engagement (both shown).  As to Claim 48, both the first cabinet unit and the second cabinet unit include additional engagement features (viewed as attachment points for members as shown to the right in fig. 1) configured to receive legs (leg means) therein for respectively supporting the first cabinet unit or the second cabinet unit on ground.  As to Claim 50, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 10-15, 38, 39, 42-44 & 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman [US 3,125,385].  As to Claim 10, Friedman teaches of a modular storage system (note fig. 1 for instance) comprising: a plurality of cabinet units (10) configured to engage each other (fig. 1), wherein the plurality of cabinet units comprises: a first cabinet unit (3rd from top (10)) comprising a top wall (top wall) and a bottom wall (bottom wall); and a second cabinet unit (2nd from top) comprising a top wall (top wall) and a bottom wall (bottom wall), wherein the first cabinet unit and the second cabinet unit define a first configuration in which the top wall of the first cabinet unit is connected to the bottom wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the second cabinet unit on top and can be deployed to a second configuration in which the bottom wall of the first cabinet unit is connected to the top wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the first cabinet unit on top (it is noted that the units are similar units and can be attached to each other in various configurations and in reverse order).  As to Claim 11, each of the first cabinet unit and the second cabinet unit comprises at least one first locking mechanism ((39) for instance) disposed at their respective bottom walls, wherein each of the first cabinet unit and the second cabinet unit comprises at least one second locking mechanism disposed at their respective top walls ((openings) for instance), wherein each first locking mechanism is structured to engage each second locking mechanism (bottom of col. 3).  As to Claim 12, the at least one first locking mechanisms and the at least one second locking mechanisms define complementary shapes (the bottom of (39) is shaped to fit within the opening).  As to Claim 13, the at least one first locking mechanisms are locking feet (shown as a foot).  As to Claim 14, the at least one second locking mechanisms are locking elements (openings allowing the feet to be locked into place).  As to Claim 15, the first cabinet unit and the second cabinet unit are configured to be changed between the first configuration and the second configuration without mechanical tools (they can be interchanged and stacked reversibly without the use of tools).  As to Claim 38, at least one of the first cabinet unit and the second cabinet unit comprises a locking foot assembly (fig. 1), the locking foot assembly comprising: a pin member (40a); and at least one foot portion (40), wherein the foot portion comprises a proximal portion (either top or bottom portion) configured to engage at least one of the first cabinet unit and the second cabinet unit and a distal supporting portion (the opposite of the top or bottom portion) configured to engage an external surface to support the at least one of the first cabinet unit and the second cabinet unit (fig. 2), wherein the foot portion defines an opening (opening where the pin is inserted and received) at a position between the proximal portion and the distal portion, the opening being configured to receive the pin member therethrough.  As to Claim 39, the at least one foot portion defines a second opening (such as the opposite end opening) configured to receive the pin member therethrough.  As to Claim 42, the at least one foot portion is attached to the bottom wall of the second cabinet and the at least one foot portion is configured to engage the top wall of the first cabinet to fixedly attach the first cabinet unit and the second cabinet unit in the first configuration (disclosed).  As to Claim 43, the proximal portion of the at least one foot portion is engaged with the bottom wall of the second cabinet unit.  As to Claim 44, the first cabinet unit comprises: the top wall defining a top surface (planar surface); and a locking element (pin opening) configured to engage the at least one foot portion at or proximate the top wall of the first cabinet unit to fixedly and removably attach the first cabinet unit to the second cabinet unit (disclosed).  As to Claim 50, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 10-15, 38, 42-45 & 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al., [US 6,267,462].  As to Claim 10, Krause teaches of a modular storage system (note fig. 4 for instance) comprising: a plurality of cabinet units (1’s) configured to engage each other (fig. 4), wherein the plurality of cabinet units comprises: a first cabinet unit (bottom 1) comprising a top wall (top wall) and a bottom wall (bottom wall); and a second cabinet unit (top 1) comprising a top wall (top wall) and a bottom wall (bottom wall), wherein the first cabinet unit and the second cabinet unit define a first configuration in which the top wall of the first cabinet unit is connected to the bottom wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the second cabinet unit on top and a second configuration in which the bottom wall of the first cabinet unit is connected to the top wall of the second cabinet unit such that the first cabinet unit and the second cabinet unit are fixedly attached with the first cabinet unit on top (it is noted that the units are similar units and can be attached to each other in various configurations and in reverse order, i.e., side-by-side, stacked etc.).  As to Claim 11, each of the first cabinet unit and the second cabinet unit comprises at least one first locking mechanism ((13, 11) for instance) disposed at their respective bottom walls, wherein each of the first cabinet unit and the second cabinet unit comprises at least one second locking mechanism disposed at their respective top walls ((13, 11) for instance), wherein each first locking mechanism is structured to engage each second locking mechanism (a (13) from one would connect with an (11) from the other).  As to Claim 12, the at least one first locking mechanisms and the at least one second locking mechanisms define complementary shapes (they fit together to form a coupling and thus include complementary shapes).  As to Claim 13, the at least one first locking mechanisms are locking feet (can be viewed as feet in the absence of any defined structure – i.e., they are viewed as feet that can be locked to another component).  As to Claim 14, the at least one second locking mechanisms are locking elements (deemed locking elements since they mate up with the locking feet and can be coupled accordingly).  As to Claim 15, the first cabinet unit and the second cabinet unit are configured to be changed between the first configuration and the second configuration without mechanical tools (they can be interchanged and stacked reversibly without the use of tools – such as when the fasteners are hand tightened / untightened).  As to Claim 38, at least one of the first cabinet unit and the second cabinet unit comprises a locking foot assembly (fig. 4), the locking foot assembly comprising: a pin member (13); and at least one foot portion (11), wherein the foot portion comprises a proximal portion (one end portion) configured to engage at least one of the first cabinet unit and the second cabinet unit and a distal supporting portion (opposite end portion) configured to engage an external surface to support the at least one of the first cabinet unit and the second cabinet unit, wherein the foot portion defines an opening (central opening) at a position between the proximal portion and the distal portion, the opening being configured to receive the pin member therethrough.  As to Claim 42, the at least one foot portion is attached to the bottom wall of the second cabinet and the at least one foot portion is configured to engage the top wall of the first cabinet to fixedly attach the first cabinet unit and the second cabinet unit in the first configuration (disclosed).  As to Claim 43, the proximal portion of the at least one foot portion is engaged with the bottom wall of the second cabinet unit.  As to Claim 44, the first cabinet unit comprises: the top wall defining a top surface (planar surface); and a locking element (13) configured to engage the at least one foot portion at or proximate the top wall of the first cabinet unit to fixedly and removably attach the first cabinet unit to the second cabinet unit (disclosed).  As to Claim 45, the top surface of the top wall of the first cabinet unit defines an opening (opening), and wherein the at least one foot portion is configured to extend at least partially through the opening in an instance in which the at least one foot portion is engaged with the locking element.  As to Claim 47, the locking element and the at least one foot portion define a same shape, and wherein the locking element and the at least one foot portion define a same orientation during engagement (both shown).  As to Claim 48, both the first cabinet unit and the second cabinet unit include additional engagement features (viewed as attachment points for additional members) configured to receive legs therein for respectively supporting the first cabinet unit or the second cabinet unit on ground (note the additional hardware that can be coupled to the units).  As to Claim 49, the first cabinet unit comprises a plurality of doors (26, 27), and wherein the second cabinet unit comprises at least one drawer (28, 29).  As to Claim 50, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Stice in view of Krause et al.  Stice teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not show the incorporation of doors and drawers associated with the units.  As to these aspects, Krause is cited as an evidence reference for the known use of doors and drawers (26, 27, 28, 29) incorporated within modular unit systems in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stice so as to utilize doors and drawers in a manner similar to Krause’s teaching because this arrangement would enhance the versatility of Stice’s system since the incorporation of a door would allow the unit to be selectively opened and closed, while the incorporation of a drawer would provide a movable storage receptacle within the unit as dependent upon the needs and/or desires of the end user.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various modular storage systems with coupling means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 16, 2021

/James O Hansen/Primary Examiner, Art Unit 3637